{¶ 15} I disagree. I would defer to the trial judge's findings of fact. I'd also conclude that the Clark case is distinguishable. InClark, the stop occurred shortly after midnight, whereas the stop in this case occurred much earlier at 6:25 p.m. Also, in Clark, the officer, although accompanied by a trained canine, called for backup. This request supported his assertion he was legitimately concerned for his safety. However, in this case no backup was requested by Officer Ponichtera. I would find the weapon frisk was conducted in conjunction with an unlawful detention and would affirm the trial court's judgment granting Taylor's motion to suppress. *Page 1